Case 5:21-mc-00007-JSM-PRL Document 5 Filed 04/13/21 Page 1 of 4 PageID 44




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                OCALA DIVISION

In re Application of

OAK TRUST, ACORN TRUST,
EAGLE TRUST, DUFFY TRUST,
ROBERT J. PARFET LIVING TRUST,
GELUK GLOBAL FUND LIMITED
SAC, MIGRATION INVESTMENTS,
LLC, BOUSTROPHEDON
INTERNATIONAL LTD, MICHAEL
R. SHEA, ERIN SHEA, ANGELA
LING, FUHUA LING, PHILIP
BULLOCK, LIFANG LIU, JUSTIN
PAYNE, MICHAEL DIETZEN,
KIMBERLY J. DIETZEN, BRIAN
SLY, DAVID K. SLY, GREGORY
SLY, KAREN SLY, NELSON SLY,
HELEN S. SLY, SLY FAMILY
TRUST, AND TAMARA A. SLY
SEPARATE PROPERTY TRUST,

       Applicants,
                                                       Case No: 5:21-mc-00007-JSM-PRL
Pursuant to 28 U.S.C. § 1782 for Judicial
Assistance in Obtaining discovery from
Douglas M. Bassett, for use in a Foreign
Proceeding.


                                         ORDER

       The applicants in this case have filed an ex parte application for an Order to take

discovery for use in a foreign proceeding pursuant to 28 U.S.C. § 1782. (Doc. 1). Applicants

aver that the discovery is necessary to proceed on their claims in an anticipated fraud

proceeding in the United Kingdom. The applicants are seeking relevant documents and

testimony from Douglas M. Bassett.




                                            -1-
Case 5:21-mc-00007-JSM-PRL Document 5 Filed 04/13/21 Page 2 of 4 PageID 45




   I.       BACKGROUND

         The applicants are individuals and entities who were investors in a multi-million dollar

fraudulent Forex trading and investment scheme that was facilitated by a London-based

broker. Douglas M. Bassett was a trade engineer at the London-based broker’s subsidiary,

which provided client support services to the entities that perpetrated the fraud. (Doc. 1-2, ¶¶

14-15). The applicants believe that Mr. Bassett has knowledge and information related to the

subsidiary’s relationship with the perpetrators of the fraud. (Doc. 1-2, ¶¶ 14-15). Robert K.

Campbell, a solicitor of the Senior Courts of England Wales, declares that the applicants

suffered loss as a result of the fraudulent Forex scheme. (Doc. 1-2, ¶ 4). The applicants intend

to pursue claims against the perpetrators of the fraud pursuant to the laws of England and

Wales. (Doc. 1-2, ¶ 7).

   II.      STANDARD

         Section 1782 permits a court to order discovery from a person residing within the

United States of any nonprivileged matter that is relevant to a party’s claim or defense. See In

re O’Keefe, 660 F. App’x 871, 872–73 (11th Cir. 2016). The statute requires that: “(1) the

request must be made ‘by a foreign or international tribunal,’ or by ‘any interested person’;

(2) the request must seek evidence, whether it be the ‘testimony or statement’ of a person or

the production of ‘a document or other thing’; (3) the evidence must be ‘for use in a proceeding

in a foreign or international tribunal’; and (4) the person from whom discovery is sought must

reside or be found in the district of the district court ruling on the application for assistance.”

In re Clerici, 481 F.3d 1324, 1331–32 (11th Cir. 2007).

         If the four requirements are met, the court has the discretion to authorize discovery.

Id. at 1332. In considering whether to allow discovery, the court should consider the four


                                               -2-
Case 5:21-mc-00007-JSM-PRL Document 5 Filed 04/13/21 Page 3 of 4 PageID 46




factors identified by the U.S. Supreme Court: “(1) whether ‘the person from whom discovery

is sought is a participant in the foreign proceeding,’ because ‘the need for § 1782(a) aid

generally is not as apparent as it ordinarily is when evidence is sought from a nonparticipant’;

(2) ‘the nature of the foreign tribunal, the character of the proceedings underway abroad, and

the receptivity of the foreign government or the court or agency abroad to U.S. federal-court

judicial assistance’; (3) ‘whether the § 1782(a) request conceals an attempt to circumvent

foreign proof-gathering restrictions or other policies of a foreign country or the United States’;

and (4) whether the request is otherwise ‘unduly intrusive or burdensome.’” Id. at 1334

(quoting Intel Corp. v. Advanced Mic Devices, Inc., 542 U.S. 241, 264–65 (2004)).

   III.      DISCUSSION

          Here, the Court finds that based on the Applicants’ argument and the declaration of

Robert K. Campbell, the statutory requirements of 28 U.S.C. § 1782 are satisfied, and the

factors identified by the United States Supreme Court in Intel Corp. v. Advanced Micro Devices,

Inc., 542 U.S. 241 (2004), weigh in favor of granting the application. As to the statutory

requirements, (1) the applicants are “interested parties” because each expects to be a claimant

in the anticipated U.K. proceeding; (2) the applicants seek both the testimony of Mr. Bassett

and the production of documents; (3) the evidence is for use in an anticipated proceeding in

the United Kingdom; and (4) Douglas M. Bassett resides in the Middle District of Florida.

          As to the Intel factors: (1) Mr. Bassett will not be a party in the anticipated U.K

proceeding and, thus, potentially beyond the jurisdiction of the High Court of England and

Wales to compel production; (2) there is no evidence the court in the United Kingdom would

be unreceptive to the evidence; (3) it does not appear that the evidence is being sought in an

attempt to circumvent any foreign discovery rules; and (4) the request is not unduly


                                               -3-
Case 5:21-mc-00007-JSM-PRL Document 5 Filed 04/13/21 Page 4 of 4 PageID 47




burdensome—as it is tailored to obtain information regarding the facilitation and

concealment of the fraudulent investment scheme.1

     Accordingly, it is ordered that:

1)      The application is GRANTED (Doc. 1);

2)      The applicants are authorized to serve on Douglas M. Bassett the subpoenas attached

        to the application as Exhibits A and B, along with a copy of this Order and the original

        application; and

3)      Douglas M. Bassett is directed to respond to the subpoena consistent with the Federal

        Rules of Civil Procedure and the Local Rules for the Middle District of Florida.

DONE and ORDERED in Ocala, Florida on April 13, 2021.




Copies furnished to:

Counsel of Record
Unrepresented Parties




        1
         The Court’s order is made without prejudice to Mr. Bassett later contesting the requested
discovery by seeking a protective order or any other relief consistent with the Federal Rules of Civil
Procedure.

                                                 -4-
